Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00627-CR

                                         IN RE Hector ANAYA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 2, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Hector Anaya filed this pro se petition for writ of mandamus on September 16,

2013, complaining of the trial court’s denial of his constitutional right to a speedy trial. Relator

has appointed trial counsel to represent him in connection with his pending criminal charges. We

conclude that any original proceeding on the issue presented should be presented by relator’s trial

counsel. Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).



1
 This proceeding arises out of Cause No. 2011CR8324, styled The State of Texas v. Hector Anaya, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                  04-13-00627-CR


       In addition, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52.

Therefore, relator’s motion for leave to file is denied as moot.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-